DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Final Rejection, received 8-12-2021, is acknowledged, but the proposed claim amendments will not be entered because the proposed claim amendments raise new issues requiring further consideration and search.
	Specifically, the last entered form of claims 1-3, 5, 7, 9, 11-16, 25, 29-31, 39, 41, and 42, received 2-23-2021, were drawn to microparticles which comprise one of four proteins because the claims recite that said microparticle comprises: i. protein PLY; protein LytA; protein PspC; or protein RrgB. (emphasis added by examiner)
	However, the proposed new claims 53, 55, and 60 are drawn to microparticles which comprise one of four proteins because the claims recite that said microparticle comprises: i. protein PLY; protein LytA; protein PspC; and protein RrgB. (emphasis added by examiner)
	This new requirement raises a new issue and would require further consideration and search.
	Also, the proposed amendment of claim 29 raises a new indefiniteness issue.  Specifically, the end of the claim recites "iv. the protein RrgB at the level of >0.020 µg/µg total protein in the ; and an adjuvant".

Conclusion
The proposed claim amendments are not entered.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 16, 2021